Order entered May 11, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00565-CV

                           IN RE SYDNEY OBERHEIDEN, Relator


                 Original Proceeding from the 303rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-12-10037

                                              ORDER
       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. We DENY as moot relator’s motion for temporary relief. We ORDER relator to

bear the costs of this original proceeding.


                                                       /s/   DOUGLAS S. LANG
                                                             JUSTICE